                                          iViEf~10 ENDORSti)
Federal Defenders                                                                     Southern District
                                                       52 Duane.Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-()392


David E. Patton                                                                   Southern District of New Yo,k
Executive Director                                                                    Jennifer L Brown
                                                                                       Alromey-in-Chmge


                                               December 13, 2019

    VIAECF
    Honorable Andrew L. Carter, Jr.
                                                                      USDC SDNY
    United States District Judge                                      DOCUMENT
    Southern District of New York                                     ELECTRONICALL y FILED
    40 Foley Square                                                   DOC#:
    New York, NY 10007                                                                 ___b,-_-::2_()_
                                                                      DATEF~l~LE~D~:--:[)



    Re:                   v:
               United States Tamika Jackson
               18 Cr. 909 (ALC)


    Dear Judge Carter,

           Ms. Jackson was sentenced on November 19, 2019 and we now seek the return of
    her passport. Pretrial Services only releases passports pursuant to a Court Order.
    Therefore, we ask that Your Honor endorse this letter, directing Pretrial to return Ms.
    Jackson's passport.

            The Government by Assistant United States Attorney Sarah Mortazavi has no
    objection to this request.

    Respectfully submitted,
    Isl
     Sylvie Levine
     Assistant Federal Defender
     (212) 417-8729




                                        HONORABLE ANDREW L. CARTER                                2-6-20
                                        United States District Judge


     cc: A.U.S.A. Sarah Mortazavi
